Title: From John Adams to James M. Hughes, 5 June 1798
From: Adams, John
To: Hughes, James M.



Gentlemen
Philadelphia June 5 1798

No testimonials of personal respect to me, or of Attachment to the Government could be more acceptable to me, than those in this Address, which breaths the genuine Sentiments of Americans attached to their Country by every tie of Nature and Affection.
I am happy in your Opinion that those, who insult and injure Us, are left without excuse, because every thing on the part of our Government has been attempted, consistent with those Sacred Duties which We owe to our Rights and Honor as a free and independent People.
Your Opinion that War with all its Attendant distresses is far preferable to a surrender of our national freedom, is undoubtedly just and becoming Americans. But our Situation is Such that a surrender of our Independence to those who assail, it would only the more surely involve Us, in the worst War that could fall to our Lot. The Real Question before Us, seems to be whether We shall involve ourselves in an unjust and unnecessary War of offence against with one Nation, or be involved by the fraud & Violence of another in a just and necessary War of self defence.Besides; how many nations, who have never injured, insulted or offended Us, are We to assist or contribute to destroy?
It is better, to be prepared as you are at all hazards to support the Government of our Country, in the Measures necessary for thesupport defence of our honor.

John Adams